372 So. 2d 559 (1979)
STATE of Louisiana
v.
Ronnie WILLIAMS.
No. 64463.
Supreme Court of Louisiana.
May 4, 1979.
*560 The writ is denied. On reconsideration of the common problem in State of Louisiana v. Dave Carter, 362 So. 2d 510 (La.1978) and State of La. v. Rich, 368 So. 2d 1083, 1979, a majority of the court has decided that the better treatment is found in State v. Rich. The unanimous verdict, the sequestration of the jury and other safeguards erected by statute for capital cases are too important to permit them to be retroactively erased.
Therefore, the jury in an aggravated rape case, when the rape occurred prior to September 9, 1977, the effective date of Act 343 of 1977, should return a unanimous verdict.
SUMMERS, C. J., and MARCUS, J., dissent and would grant, being of the opinion that State v. Carter is correct.
DENNIS, J., concurs in the denial.